Case 1:21-mc-01797-WFK Document 9 Filed 08/17/21 Page 1 of 2 PageID #: 70




                                      August 17, 2021
 By ECF
 Hon. William F. Kuntz, II
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     Securities and Exchange Commission v. Seagal, 1:21-mc-01797-WFK

 Dear Judge Kuntz:

         Counsel for the Securities and Exchange Commission (“Commission”) writes to
 respectfully request that the Court enter Judgment against Defendant Seagal (“Seagal”).
 DE 1-2. As described below, the Commission served Seagal’s business manager, Alan
 Tivoli (“Tivoli”), as ordered. DE 8. In addition, Seagal knows about his obligation to the
 Commission as he settled and made partial payment. The Commission now seeks a
 Judgment to help collect the remaining amount Seagal owes.

         As background, the Commission filed an Order to Show Cause seeking to convert
 a Commission order to a Judgment so that it can collect the outstanding disgorgement,
 prejudgment interest, penalties and accruing postjudgment interest of over $200,000 that
 Seagal owes. The Commission requested that the Court grant substitute service because
 Segal resides in Russia and Seagal’s former counsel had conveyed Seagal could be
 reached though his business manager, Alan Tivoli. The Court granted the Commision’s
 request and, on July 16, Mr. Tivoli was personally served with the Order to Show Cause.
 DE 8. The Court ordered Seagal to serve and file any opposing papers by 5:00 P.M. on
 Friday, August 6, 2021. DE 7.

         After being served, Mr. Tivoli contacted Commission counsel as to why he
 received service. Ex. 1. Commission counsel explained that “when Mr. Seagal's
 attorney ended his representation he instructed the SEC team to send letters and
 communications to you. Accordingly, the Commission asked that the Court allow us to
 serve you, as Mr. Seagal’s agent, with the Order to Show Cause you received. Since the
 Court ordered service in accordance with Federal Rule of Civil Procedure 4, you were
 served personally.” Ex. 2. Mr. Tivoli advised that his “communication with Mr. Seagal at
 this time is my lawyer talking to his lawyer while we finish our settlement agreement with
 mutual releases. I will ask my attorney if this is something I should bring up to Mr,




                                             1
Case 1:21-mc-01797-WFK Document 9 Filed 08/17/21 Page 2 of 2 PageID #: 71



 [sic] Seagal.” Id. Although Commission counsel followed up with Mr. Tivoli to confirm
 that he provided the papers to Seagal and to inquire whether Seagal plans to make
 payment, respond to the Order to Show Cause, or consent to the Judgment, Mr. Tivoli has
 not responded. Ex. 3.

         Seagal has filed no opposition to the Order to Show Cause. The deadline to do so
 passed on August 6. The Court’s Order stated that “if Seagal fails to file answering
 papers and/or appear, the Court may find such party in default and enter an appropriate
 order against such party at such time without further notice being given.” DE 7. Thus,
 Commission counsel respectfully requests that the Court enter the proposed Judgment,
 permitting service of this letter and the Judgment, by email, on Tivoli. DE 1-2.

          If the hearing will proceed, Commission counsel asks the Court to clarify whether
 it will be telephonic or in person.

                                  Respectfully submitted,
                                  s/Maureen Peyton King




                                             2
